                                                                Case 2:20-bk-21022-BR     Doc 327 Filed 04/30/21 Entered 04/30/21 13:37:27         Desc
                                                                                           Main Document     Page 1 of 8



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                          UNITED STATES BANKRUPTCY COURT

                                                                 10                           CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                   LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                          Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                 Chapter 7

                                                                 14                                                NOTICE OF MOTION FOR ORDER
                                                                                                                   AUTHORIZING THE TRANSITION AND
                                                                 15                                                ASSIGNMENT OF THE ESTATE'S
                                                                                                                   INTERESTS IN THE PARAMOUNT
                                                                 16                                                LITIGATION FREE AND CLEAR OF
                                                                                                                   LIENS, CLAIMS AND INTERESTS
                                                                 17                                                PURSUANT TO 11 U.S.C. § 363
                                                                                                  Debtor.
                                                                 18                                                [No Hearing Required Pursuant to
                                                                                                                   Local Bankruptcy Rule 9013-1(o)]
                                                                 19

                                                                 20

                                                                 21 TO ALL INTERESTED PARTIES:

                                                                 22         PLEASE TAKE NOTICE that Elissa D. Miller, the chapter 7 trustee for the
                                                                    bankruptcy estate of Girardi Keese (the "Trustee"), has filed a Motion for Order
                                                                 23 Authorizing the Transition and Assignment of the Estate's Interests in the Paramount
                                                                    Litigation Free and Clear of Liens, Claims and Interests Pursuant to 11 U.S.C. § 363 (the
                                                                 24 "Motion"). The Trustee is requesting that the Motion be granted without a hearing as
                                                                    provided in Local Bankruptcy Rule 9013-1(o) unless a party in interest timely files and
                                                                 25 serves a written opposition to the Motion and requests a hearing. The Motion is
                                                                    summarized as follows:
                                                                 26
                                                                            1.      Pre-petition, the Debtor represented approximately 137 plaintiffs (the
                                                                 27 "Clients") in an action involving alleged personal injury and property damage arising from
                                                                    toxic emissions in Paramount, California (the "Paramount Litigation"). The Paramount
                                                                 28 Litigation is close to resolution but there are additional tasks that need to be completed


                                                                      2866499.1                                   1                                     NOTICE
                                                                Case 2:20-bk-21022-BR        Doc 327 Filed 04/30/21 Entered 04/30/21 13:37:27            Desc
                                                                                              Main Document     Page 2 of 8



                                                                  1 before a settlement can be memorialized and the Clients paid. After approaching a
                                                                    couple of law firms regarding transition of the Paramount Litigation, the Trustee has
                                                                  2 entered into an agreement with The Law Offices of Antony Thomassian ("Thomassian"),
                                                                    who will be collaborating with The Law Offices of Tim D. Wright ("Wright") (Thomassian
                                                                  3 and Wright are hereinafter collectively referred to as "Thomassian"). Thomassian is
                                                                    already familiar with the Paramount Litigation. Among other things, Wright referred
                                                                  4 approximately 1/3 of the Clients to the Debtor. Thomassian is experienced in personal
                                                                    injury lawsuits and has the requisite expertise and resources to represent the Clients in
                                                                  5 the Paramount Litigation.

                                                                  6        2.     The Debtor is not able to continue to perform as counsel for the Clients and
                                                                    the Law Offices of Antony Thomassian ("Thomassian") wishes to substitute in as counsel
                                                                  7 with the collaboration of The Law Offices of Tim D. Wright ("Wright"). Thomassian and
                                                                    Wright are already familiar with the Paramount Litigation (Thomassian and Wright are
                                                                  8 hereinafter collectively referred to as "Thomassian"). The transition of the Clients to
                                                                    Thomassian is subject to each Client's consent.
                                                                  9
                                                                           3.     The Debtor's claim to fees and costs in the Paramount Litigation is an asset
                                                                 10 of value. Accordingly, the Trustee and Thomassian entered into a transition agreement,
                                                                    whereby the Trustee agreed to transfer the Estate's interest in 137 cases in the
                                                                 11 Paramount Litigation to Thomassian (the "Agreement"). The salient terms of the
SMILEY WANG-EKVALL, LLP




                                                                    Agreement are as follows:
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                                  (a)     All fees that may be received by Thomassian or the Debtor on
                                                                 13        account of the representation of the Clients in the Paramount Litigation, net of any
                                                                           common benefit assessments ("Fees"), shall be allocated as follows:
                                                                 14
                                                                                          (i)    To the Trustee for the benefit of the Estate, 66.7% of the Fees
                                                                 15               after deducting costs (the “Estate Allocation”);

                                                                 16                         (ii)   To Thomassian, 33.3% of the Fees after deducting Costs (the
                                                                                     "Thomassian Allocation"). Any Referral Fees due on cases which have
                                                                 17                  been referred to the Debtor and are transferred to Thomassian pursuant to
                                                                                     the Agreement shall be deducted from the Thomassian Allocation.
                                                                 18                  Thomassian agrees to assume the representation of the Clients under the
                                                                                     same fee structure as that which was agreed to in writing between the
                                                                 19                  Clients and the Debtor.

                                                                 20                  (b)   It is understood and acknowledged that the Debtor has advanced or
                                                                              otherwise incurred costs in the Paramount Litigation, some of which may be claims
                                                                 21           in the Bankruptcy Case, and reimbursement for such costs will be made to the
                                                                              Estate as part of the Estate Allocation.
                                                                 22
                                                                                     (c)      The assignment to Thomassian, including without limitation the
                                                                 23           Thomassian Allocation, shall be free and clear of all liens, claims, encumbrances,
                                                                              and other interests pursuant to Bankruptcy Code section 363(f), including but not
                                                                 24           limited to (i) any purported liens, assignments, encumbrances, or other purported
                                                                              transfers to litigation funders or other creditors of the Debtor, and (ii) any purported
                                                                 25           assignments or transfers (or agreements to a substitution of counsel or notice of
                                                                              association or appearance) by the Debtor.
                                                                 26
                                                                                     (d)     Any liens, claims, encumbrances, or other interests of the Debtor’s
                                                                 27           creditors or other entities that may assert an interest in the Debtor’s right to
                                                                              attorneys’ fees or other compensation relating to the Clients shall attach only to
                                                                 28           the Estate Allocation, to the same extent, priority, and validity (if any) that such


                                                                      2866499.1                                       2                                       NOTICE
                                                                Case 2:20-bk-21022-BR       Doc 327 Filed 04/30/21 Entered 04/30/21 13:37:27            Desc
                                                                                             Main Document     Page 3 of 8



                                                                  1           liens, claims, encumbrances, or other interests had prior to consummation of the
                                                                              Agreement, and subject to any claims or defenses the Trustee or the Estate may
                                                                  2           have. The Thomassian Allocation shall be free and clear of such liens, claims,
                                                                              encumbrances, or other interests. For the avoidance of doubt, Thomassian is
                                                                  3           assuming no liabilities of the Estate, the Debtor, or any current or former partners,
                                                                              members, attorneys, insiders, affiliates, or employees thereof, whether under
                                                                  4           contract, tort, or otherwise.

                                                                  5                 (e)    The terms of the Agreement and the effectiveness thereof, are
                                                                              subject to Court approval.
                                                                  6
                                                                            4.      The proposed assignment, which is subject to each Client's consent, is in
                                                                  7 the best interests of the Estate and has been proposed in good faith. Under the
                                                                    Agreement, the Estate will realize 66.7% of any contingency fees earned plus costs on
                                                                  8 terms that are fair to the Estate. Finally, the Agreement is the product of the Trustee's
                                                                    arms-length negotiations with Thomassian.
                                                                  9
                                                                            DEADLINE FOR FILING AND SERVING OPPOSITION PAPERS AND
                                                                 10 REQUEST FOR A HEARING: Pursuant to LBR 9013-1(o), any party who opposes the
                                                                    Motion may request a hearing on the Motion. The deadline to file and serve a written
                                                                 11 opposition and request for hearing is 14 days after the date of service of this notice, plus
SMILEY WANG-EKVALL, LLP




                                                                    3 additional days if you were served by mail or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F).
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                            If you timely file and serve a written opposition and request for a hearing, the
                                                                 13 Trustee will file and serve a notice of hearing at least 14 days in advance of the hearing.
                                                                    If you fail to comply with this deadline:
                                                                 14
                                                                                    (a)    The Trustee will file a declaration to indicate (1) the Motion was
                                                                 15         properly served, (2) the response period elapsed, and (3) no party filed and served
                                                                            a written opposition and request for a hearing within 14 days after the date of
                                                                 16         service of the notice;

                                                                 17                 (b)   The Trustee will lodge an order that the Court may use to grant the
                                                                              Motion; and
                                                                 18
                                                                                    (c)    The Court may treat your failure as a waiver of your right to oppose
                                                                 19           the Motion and may grant the Motion without further hearing and notice.

                                                                 20 DATED: April 30, 2021                     SMILEY WANG-EKVALL, LLP

                                                                 21

                                                                 22
                                                                                                              By:          /s/ Lei Lei Wang Ekvall
                                                                 23                                                 LEI LEI WANG EKVALL
                                                                                                                    Attorneys for Elissa D. Miller, Chapter 7
                                                                 24                                                 Trustee
                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2866499.1                                      3                                       NOTICE
       Case 2:20-bk-21022-BR                      Doc 327 Filed 04/30/21 Entered 04/30/21 13:37:27                                       Desc
                                                   Main Document     Page 4 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION FOR ORDER AUTHORIZING
THE TRANSITION AND ASSIGNMENT OF THE ESTATE'S INTERESTS IN THE PARAMOUNT LITIGATION FREE
AND CLEAR OF LIENS, CLAIMS AND INTERESTS PURSUANT TO 11 U.S.C. § 363 will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 30, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) April 30, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ________ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 30, 2021                            Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                         Doc 327 Filed 04/30/21 Entered 04/30/21 13:37:27                                    Desc
                                                      Main Document     Page 5 of 8


       1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
      Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian        rbalabanian@edelson.com, docket@edelson.com
      Michelle Balady       mb@bedfordlg.com, leo@bedfordlg.com
      William C Beall       will@beallandburkhardt.com, carissa@beallandburkhardt.com
      Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Richard D Buckley       richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie‐christiansen‐
       4166@ecf.pacerpro.com
      Jennifer Witherell Crastz      jcrastz@hrhlaw.com
      Ashleigh A Danker        Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson      csdavidson@swlaw.com, jlanglois@swlaw.com;cliff‐davidson‐7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall      lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin       richard.esterkin@morganlewis.com
      Timothy W Evanston         tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten       , jimfinsten@hotmail.com
      Alan W Forsley        alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl‐lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg       eric.goldberg@dlapiper.com, eric‐goldberg‐1103@ecf.pacerpro.com
      Andrew Goodman           agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt        suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner        sgubner@bg.law, ecf@bg.law
      Marshall J Hogan        mhogan@swlaw.com, knestuk@swlaw.com
      Sheryl K Ith     sith@cookseylaw.com, sith@ecf.courtdrive.com
      Razmig Izakelian       razmigizakelian@quinnemanuel.com
      Lewis R Landau        Lew@Landaunet.com
      Daniel A Lev      dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Elizabeth A Lombard        elombard@zwickerpc.com, bknotices@zwickerpc.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Peter J Mastan       peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai       ematthai@romalaw.com, lrobie@romalaw.com
      Kenneth Miller        kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR)     CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick       MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott‐olson‐
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Leonard Pena         lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn        mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael‐quinn‐2870@ecf.pacerpro.com
      David M Reeder         david@reederlaw.com, secretary@reederlaw.com
      Ronald N Richards        ron@ronaldrichards.com, morani@ronaldrichards.com
      Kevin C Ronk      Kevin@portilloronk.com, Attorneys@portilloronk.com
      William F Savino       wsavino@woodsoviatt.com, lherald@woodsoviatt.com
      Kenneth John Shaffer        johnshaffer@quinnemanuel.com
      Richard M Steingard        , awong@steingardlaw.com
      Philip E Strok    pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon      jfinnerty@actslaw.com, sgonzales@actslaw.com
      United States Trustee (LA)      ustpregion16.la.ecf@usdoj.gov
      Eric D Winston       ericwinston@quinnemanuel.com
      Christopher K.S. Wong        christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo        tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 327 Filed 04/30/21 Entered 04/30/21 13:37:27                                       Desc
                                                   Main Document     Page 6 of 8


2. SERVED BY UNITED STATES MAIL:

REST YOUR CASE EVIDENCE STORAGE LLC                 AMERICAN EXPRESS NATIONAL BANK C/O                  BEDFORD LAW GROUP, APC
PAULINE WHITE                                       ZWICKER &                                           1875 CENTURY PARK EAST
150 N. SANTA ANITA AVENUE                           80 MINUTEMAN ROAD                                   SUITE 1790
SUITE 300                                           P.O. BOX 9043                                       CENTURY CITY, CA 90067‐2537
ARCADIA, CA 91006‐3116                              ANDOVER, MA 01810‐0943




DAIMLER TRUST                                       OFFICE OF FINANCE                                   EMPLOYMENT DEVELOPMENT DEPT.
C/O BK SERVICING, LLC                               CITY OF LOS ANGELES                                 BANKRUPTCY GROUP MIC 92E
PO BOX 131265                                       200 N SPRING ST RM 101 CITY HALL                    P.O. BOX 826880
ROSEVILLE, MN 55113‐0011                            LOS ANGELES CA 90012‐3224                           SACRAMENTO, CA 94280‐0001




FRANCHISE TAX BOARD                                 FRANTZ LAW GROUP, APLC                              IDISCOVERY SOLUTIONS
BANKRUPTCY SECTION MS: A‐340                        2029 CENTURY PARK EAST                              535 ANTON BLVD STE 850
P.O. BOX 2952                                       #400                                                COSTA MESA, CA 92626‐7062
SACRAMENTO, CA 95812‐2952                           LOS ANGELES, CA 90067‐2905




SOUTHERN CALIFORNIA GAS COMPANY                     ROBERT GIRARDI                                      U.S. LEGAL SUPPORT, INC.
555 WEST 5TH STREET                                 402 SOUTH MARENGO AVE.                              C/O PORTILLO RONK LEGAL TEAM
LOS ANGELES, CA 90013‐1011                          SUITE B                                             5716 CORSA AVENUE
                                                    PASADENA, CA 91101‐3113                             SUITE 207
                                                                                                        WESTLAKE VILLAGE, CA 91362‐4059



                                                    WELLS FARGO VENDOR FINANCIAL                        VIRGINIA ANTONIO
                                                    SERVICES, INC.                                      20413 VIA NAVARRA
                                                    C/O HEMAR, ROUSSO & HEALD, LLP                      YORBA LINDA, CA 92886‐3065
                                                    15910 VENTURA BLVD., 12TH FLOOR
                                                    ENCINO, CA 91436‐2802




BAKER, KEENER & NAHRA, LLP                          BEDFORD LAW GROUP, APC                              CT3MEDIA, INC. CHET THOMPSON
633 WEST FIFTH STREET                               1875 CENTURY PARK EAST, SUITE 1790                  26080 SHADOW ROCK LN 26080 SHADOW
SUITE 5500                                          LOS ANGELES, CA 90067‐2537                          ROCK L
LOS ANGELES, CA 90071‐2014                                                                              VALENCIA, CA 91381‐0630




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 327 Filed 04/30/21 Entered 04/30/21 13:37:27                                       Desc
                                                   Main Document     Page 7 of 8


CHRISTINA FULTON                                    CIGNA HEALTH AND LIFE INSURANCE                     DK GLOBAL, INC.
1875 CENTURY PARK EAST                              COMPANY                                             420 MISSOURI CT
SUITE 2230                                          MARYLOU RICE                                        420 MISSOURI CT
LOS ANGELES, CA 90067‐2522                          LEGAL COMPLIANCE LEAD ANALYST                       REDLANDS, CA 92373‐3128
                                                    900 COTTAGE GROVE ROAD, B6LPA
                                                    HARTFORD CT 06152‐0001



DAVID R. LIRA                                       DOMINIC LOMBARDO                                    ERIC BRYAN SEUTHE
10100 SANTA MONICA BOULEVARD, 12TH                  115 E. POMONA BOULEVARD                             10990 WILSHIRE BLVD.
FLOOR                                               SUITE A                                             SUITE 1420
LOS ANGELES, CA 90067‐4003                          MONTEREY PARK, CA 91755‐7210                        LOS ANGELES, CA 90024‐3931




ERIC LINDVALL, DO                                   ERIKA SALDANA                                       ESQUIRE DEPOSITION SOLUTIONS, LLC.
604 N MAGNOLIA AVE SUITE 100                        1757 RIVERSIDE DRIVE                                2700 CENTENNIAL TOWER 101 MARIETTA
CLOVIS, CA 93611‐9205                               GLENDALE, CA 91201‐2856                             ST
                                                                                                        ATLANTA, GA 30303




EXPRESS NETWORK LLC                                 FAY PUGH                                            GAYLE C. KUROSU
1605 W OLYMPIC BLVD #800                            1163 DANIELS DRIVE                                  1116 WEST 187TH STREET
LOS ANGELES CA 90015‐4685                           LOS ANGELES, CA 90035‐1101                          GARDENA, CA 90248‐4123




JAIME RUIGOMEZ                                      JILL O'CALLAHAN                                     JOHN ABASSIAN
C/O MARGULIES FAITH, LLP                            1437 CLUB VIEW DRIVE                                6403 VAN NUYS BOULEVARD
16030 VENTURA BLVD., STE. 470                       LOS ANGELES, CA 90024‐5305                          VAN NUYS, CA 91401‐1437
ENCINO, CA 91436‐4493




JOSEPH RUIGOMEZ                                     JUDY SELBERG                                        KATHLEEN L. BAJGROWICZ
C/O MARGULIES FAITH, LLP                            10990 WILSHIRE BLVD.                                MANUEL H. MILLER, ESQ.
16030 VENTURA BLVD., STE. 470                       SUITE 1420                                          LAW OFFICES OF MANUEL H. MILLER
ENCINO, CA 91436‐4493                               10990 WILSHIRE BLVD., SUITE 1420                    20750 VENTURA BOULEVARD, SUITE 440
                                                    LOS ANGELES, CA 90024‐3931                          WOODLAND HILLS, CA 91364‐6643




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 327 Filed 04/30/21 Entered 04/30/21 13:37:27                                       Desc
                                                   Main Document     Page 8 of 8


KATHLEEN RUIGOMEZ                                   KIMBERLY ARCHIE                                     L. EVERETT & ASSOCIATES, LLC
C/O MARGULIES FAITH, LLP                            15210 VENTURA BOULEVARD                             3700 STATE STREET, SUITE 350
16030 VENTURA BLVD. STE. 470                        SUITE 307                                           SANTA BARBARA, CA 93105‐3100
ENCINO, CA 91436‐4493                               SHERMAN OAKS, CA 91403‐3841




L.A. ARENA FUNDING, LLC                             MANUEL H. MILLER                                    MARLATT CONSULTING
C/O RICHARD D. BUCKLEY, JR.                         20750 VENTURA BOULEVARD                             85 CRESTA VERDE DR
ARENT FOX LLP                                       SUITE 440                                           ROLLING HILLS ESTATES, CA 90274‐5455
555 WEST FIFTH STREET, 48TH FLOOR                   WOODLAND HILLS, CA 91364‐6643
LOS ANGELES, CA 90013‐1065



MICHAEL VISLOSKY                                    NOEL MONTES                                         PAULINE WHITE
2764 CERES AVE                                      2117 BENJAMIN CREEK DR                              150 N. SANTA ANITA AVENUE
CHICO CA 95973‐7814                                 LITTLE ELM, TX 75068‐0019                           SUITE 300
                                                                                                        ARCADIA, CA 91006‐3116




PETERSON & ASSOCIATES COURT                         PITNEY BOWES GLOBAL FINANCIAL                       PITNEY BOWES INC
REPORTING, INC.                                     SERVICES LLC                                        27 WATERVIEW DR, 3RD FL
530 B STREET, SUITE 350                             27 WATERVIEW DRIVE                                  SHELTON, CT 06484‐4361
SAN DIEGO, CA 92101‐4403                            SHELTON, CT 06484‐4301




SAMMY Y. HSU                                        SIMBA CAPITAL INC. ROBERT COHAN                     US LEGAL SUPPORT
13044 PACIFIC PROMENADE                             9 AVE AT PORT IMPERIAL 408                          16825 NORTHCHASE DRSUITE 900
APT 423                                             WEST NEW YORK, NJ 07093‐7141                        HOUSTON, TX 77060‐6004
PLAYA VISTA, CA 90094‐4006




ROBERT M. KEESE                                     ROBERT GIRARDI                                      GIRARDI KEESE
22982 ROSEMONT COURT                                402 SOUTH MARENGO AVE.                              1126 WILSHIRE BLVD
MURRIETA, CA 92562‐3075                             SUITE B                                             LOS ANGELES, CA 90017‐1904
                                                    PASADENA, CA 91101‐3113




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
